Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 16/671,470 PORTABLE AND ADJUSTABLE FASTENING MECHANISM filed on 11/1/2019.  Claims 1-10 are pending.  
Election/Restrictions
Applicant's election with traverse of the restriction/election in the reply filed on 2/8/2021 is acknowledged.  The traversal is on the ground(s) that the search for the different species would not be burdensome.  This is not found persuasive because the different mechanical features, such as jaws that do not move and jaws that are spring biased to move, would take different art and different queries and are therefore burdensome searches.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-10 are also withdrawn.  Claim 3 recites, that the “gripping member is rotatably fixed to the seat”, however this is directed to a non-elected species of figure 8.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1, recites, “a restoring assembly” which does not appear to be included in the elected species of 1-6 which shows jaws (210) as fixed.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publicaton No. 2019/0309897 to Ehlis Pirretas et al.
	With regards to claim 1, the publication to discloses Ehlis Pirretas et al. teaches a portable and adjustable fastening mechanism, configured to detachably fasten a mobile electronic device to an object, wherein, the fastening mechanism at least comprises at least two gripping members (41) provided on two end portions of a first support (1), respectively, in such a way that the gripping members are symmetrically arranged about a geometric center of the first support, the fastening mechanism being characterized in, the gripping members at the two end portions being so configured that the mobile electronic device can be detached from the fastening mechanism through a single-hand operation when the mobile electronic device is fastened to an object; the gripping member at least having an unlocking component (30), unlocking the locked gripping members through interaction with edges of the mobile electronic device when the mobile electronic device is detached from the gripping members a taking-out-channel opening component (6, 2), disengaging the unlocking component from the edges of the mobile electronic device when edges of the mobile electronic device interacts with the unlocking component and displaces it; and a restoring assembly (31), accumulating restoring potential energy when the unlocking component is disengaged from the edges of the mobile electronic device and releasing the restoring potential energy to apply a restoring force to the unlocking component after the gripping members are unlocked.
	With regards to claim 2, Ehlis Pirretas et al. teaches a base (7) that fixes a movable joint in a set position by means of buckle-up connection, wherein, the base has a hemispherically concave receiving portion and the movable joint at least has a spherical first end portion, the first end portion can be inlaid into the receiving portion to form a spherical pair so as to enable rotatable connection between the movable joint  and the base.
	

Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        3/18/21